Citation Nr: 0931415	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-28 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability, previously adjudicated as carpal tunnel syndrome 
of the left arm.

2.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound fracture/dislocation of T12 with loss of bowel 
control (partial), currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 until 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in St. Petersburg, Florida.

Although the RO characterized the service connection claim as 
one for carpal tunnel syndrome of the left arm, the Board 
notes that the Veteran's June 2006 application for benefits 
sought service connection for a "left arm disability."  
Furthermore, the record reflects the Veteran has also been 
diagnosed with left arm radiculopathy.  The Board has, 
therefore, recharacterized the issue for consideration to 
allow for consideration of both claims.  See 38 C.F.R. § 
19.35 (Providing that the RO's certification of an appeal is 
for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue); See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
Board must consider alternative current conditions within the 
scope of the Veteran's claim); Sondel v. Brown, 6 Vet. App. 
218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 
(1993) (Both for the general proposition that VA is obligated 
to review all issues which are reasonably raised from a 
liberal reading of the appellant's substantive appeal); but 
see Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008) (holding 
that claims involving overlapping symptoms must be considered 
independently because they rest on distinct factual bases).  


FINDINGS OF FACT

1.  The Veteran's left arm cervical radiculopathy was likely 
incurred in active service.

2.  The evidence of record indicates that the Veteran has 
complete loss of sphincter control.
CONCLUSIONS OF LAW

1.  The criteria for service connection for left arm cervical 
radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  The criteria for a 100 percent disability rating for the 
Veteran's service-connected residuals of a shrapnel wound 
fracture/dislocation of T12 with loss of bowel control are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7332 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Service Connection

The Veteran seeks service connection for a left arm 
disability.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance, and 
the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The November 2006 VA examination of the nerves concluded with 
a diagnosis of carpal tunnel syndrome.  A subsequent March 
2008 VA examination of the spine diagnosed left arm cervical 
radiculopathy.  Thus, the Veteran has a current disability 
and the remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records reflect the Veteran's truck hit a 
mine in November 1968.  The Veteran sustained a fracture 
dislocation of T12 with L1 spared paraplegia from this 
accident.  While there was clearly loss of sensation to the 
lower extremities, there was no mention of any injury to the 
left arm at that time.  In fact, records dated in November 
1968 note the upper extremities retained normal motor control 
and reflexes.  Significantly, the December 1968 medical board 
examination report describe the upper extremities as normal.

The remaining question is whether there is competent medical 
evidence of a nexus linking the current carpal tunnel 
syndrome or left arm radiculopathy to the injury sustained 
during service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the Veteran was afforded a VA examination of 
the nerves in November 2006.  The examiner considered the 
Veteran's complaints and examined the Veteran.  Based upon 
the neurologic and sensory examination the examiner concluded 
the Veteran had carpal tunnel syndrome.  The examiner opined 
that based upon a review of the VA clinical records and 
examination of the Veteran, the Veteran's current complaints 
were likely related to carpal tunnel syndrome and possible 
mild ulnar entrapment neuropathy in the right upper extremity 
based upon nerve studies.  Therefore, the examiner felt the 
current complaints of left upper extremity weakness and pain 
was not likely to be related to residuals of shrapnel wound, 
fracture and dislocation of T12.  

A March 2008 VA examination of the spine concluded with a 
diagnosis of myelomalacia of the cervical spinal cord, 
degenerative disc disease of the cervical spine and cervical 
radiculopathy.  The examiner reviewed the claims file and 
examined the Veteran.  Based upon this review and 
examination, along with a review of medical literature, the 
examiner found the cervical spine problem, including the 
cervical radiculopathy on the left, appeared to be directly 
related to the service connected events.  A magnetic 
resonance imaging (MRI) study was highly suggestive of a 
traumatic injury at C7-T1 which most likely occurred at the 
time of the original trauma in 1968.  Also the cervical 
syrinx could be contributing to the neck and arm pain.  The 
examiner indicated the picture was confusing because of the 
carpal tunnel syndrome on the left; however, this would 
explain very little of the motor and sensory finding on 
examination.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this case, the Veteran has current diagnoses of carpal tunnel 
syndrome and cervical radiculopathy of the left arm.  There 
is evidence of a thoracic spinal cord injury during service 
resulting in paralysis.  Finally, there are two conflicting 
medical opinions.  The first found the carpal tunnel syndrome 
was not related to service and further noted the left arm 
symptoms were not related to the injury in service; however, 
this examiner failed to provide a detailed rationale for the 
opinion.  The second examination also appeared to suggest the 
carpal tunnel syndrome was a separate and distinct problem; 
however, this examination found cervical radiculopathy was 
secondary to the service connected injury in 1968.  The 
examiner also did not provide a detailed rationale for this 
opinion but rather alluded to his review of the records and 
medical literature.  

Thus, it is clear that the preponderance of the evidence is 
against the claim for carpal tunnel syndrome as neither 
opinion related the condition to the injury in service.  
However, concerning the cervical radiculopathy, the evidence 
is at an approximate balance with one positive opinion and 
one negative opinion.  Therefore, the Board is of the opinion 
that the point of equipoise in the evidence has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will, 
therefore, be applied and service connection for a left arm 
disability, specifically, left arm radiculopathy, will be 
granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Accordingly, service connection for left arm cervical 
radiculopathy is warranted.

Increased Disability Rating

The RO granted service connection for cauda equine syndrome 
in March 1969.  Subsequently, the RO provided for a separate 
disability rating for the residuals of a shell fragment wound 
dislocation of T12 with loss of bowel in a September 1975 
rating decision.  At that time a 10 percent disability rating 
was assigned under Diagnostic Codes 5285-7332.  The Veteran 
contended the 10 percent disability rating did not accurately 
reflect the severity of his disability.  A January 2007 
rating decision granted an increased disability rating of 60 
percent.  The Veteran continued to disagree with the 60 
percent disability rating, and this appeal follows.  

Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability ratings are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, the United States Court 
of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased disability rating claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

As noted above, the Veteran's residual loss of bowel function 
associated with the shrapnel wound fracture and dislocation 
of T12 has been evaluated pursuant to Diagnostic Code 7332.  
Under Diagnostic Code 7332, a 60 percent disability rating is 
warranted for extensive leakage and fairly frequent 
involuntary bowel movements. A 100 percent disability rating 
is assigned for complete loss of sphincter control.  38 
C.F.R. § 4.114, Diagnostic Code 7332. 

The record reflects the Veteran was admitted to a VA hospital 
in September 2006 for evaluation for blood from the rectum.  
During hospitalization a colonoscopy was performed and 
several polyps were removed.  The Veteran was found to have 
rectal prolapse and internal hemorrhoids.  There was 
hemorrhoidal pain and a few episodes of bleeding after bowel 
movements.  He was advised to start a high fiber diet and 
take a stool softener every day.  The physician indicated 
surgery may be necessary if the rectal prolapse continued.  
The discharge diagnosis was bleeding from hemorrhoid and 
rectal prolapse.  

The Veteran was afforded a VA examination in January 2007 to 
assess the severity of the disability.  The examiner reviewed 
the claims file and considered the Veteran's reported 
symptoms.  The Veteran explained that since his September 
2006 hospital admission he had seen bright red blood on the 
toilet paper with the passing of each bowel movement.  He 
took a stool softening capsule twice a day.  He did not 
report pain in the anal region.  He described very little 
sensation and indicated he was unable to differentiate 
between the rectum containing gas, solid stool or liquid 
stool.  He explained this frequently resulted in him thinking 
he was passing gas but instead passed mucous or liquid bowel 
movements.  He was also unable to differentiate between 
needing to void urine verses needing to defecate.  The liquid 
bowel movements became more frequent after the 1992 
cholecystectomy resulting in postcholecystectomy syndrome 
requiring he avoid greasy or spicy foods.  He also described 
increased lactose intolerance.  If he avoided milk and spicy 
foods he could avoid explosive liquid bowel movements and 
described a baseline of constipated bowel movement every 
other day with mucous leakage at least four times a day.  He 
did not wear pads.  

Clinical examination reflected a large left lateral group of 
internal and external hemorrhoids which prolapsed with 
straining causing visibility of rectal mucosa indicating 
significant left rectal mucosal prolapse consisting of 
internal and external hemorrhoids.  A more significant rectal 
prolapse with tenderness and friability was noted in 
September 2006.  The anal sphincter tone was weak making a 
lax anal sphincter which admitted two finger breadths.  There 
was very poor touch sensation in the perianal region and poor 
sensation of the two fingerbreadths into the adequate but 
overly large anal and rectal lumen.  Constipated stool was 
found in the rectal ampulla.  There was no blood on 
examination.  There was no evidence of thrombosis of the 
hemorrhoids.  There was no evidence of anal fissure or 
fistula.  The concluding assessment was constant anal leakage 
of fecal stained mucous from a nearly incompetent anal 
sphincter caused by service-connected cauda equine syndrome, 
inability to distinguish between gas, liquid and solid stool 
resulting in his  often soiling his underwear, and an 
inability to distinguish between the need for urination and 
the need for defecation.  

A December 2007 VA outpatient treatment record reflects that 
the Veteran was seen for evaluation of the neck and 
extremities.  During this visit the Veteran also noted that 
his bladder drainage was spontaneous, and the moderate post 
void residual bowel function was unchanged.  He reported 
occasional constipation that was relieved with medication.  
Clinical examination of the gastrointestinal system noted no 
significant findings, and the history was positive only for 
constipation.  The bowel program was described as regular.  A 
rectal examination was declined.  The assessment was 
neurogenic bowel with increased urinary frequency.

A January 2008 VA outpatient treatment record reflects that 
examination of the Veteran's genitourinary system showed that 
the rectal tone was lax.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley, 6 Vet. App. at 59; see also Massey, 7 
Vet. App. at 206-207.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Although no medical record provides the exact 
term "complete loss of sphincter control" in describing the 
Veteran's symptoms, the Board notes that his clinical 
findings approximate such a definition.  As the Veteran's 
representative indicated, the record reflects the Veteran 
requires daily stool softeners in order to have a bowel 
movement.  The Veteran also used hemorrhoidal suppositories 
which helped the Veteran have a bowel movement.  Furthermore, 
the January 2007 VA examination describes the rectum as 
nearly incompetent and notes the Veteran had little sensation 
of the rectum and was unable to differentiate between gas, 
solid, or liquid stool.  Although the Veteran did not use 
special pads, there was a history of leakage at least four 
times a day.  Clinical examination reflects the anal 
sphincter tone was weak and lax.  Similarly, the January 2008 
VA record describes the rectal tone as lax.  As the Veteran 
has a lax and nearly incompetent rectum, the Board is of the 
opinion that the disability picture more nearly approximates 
the criteria for a total 100 percent disability rating for 
complete loss of sphincter control.

Therefore, the Board is of the opinion that the point of 
equipoise in the evidence has been attained.  Because a state 
of relative equipoise has been reached in this case, the 
benefit of the doubt rule will therefore be applied.  See 
Alemany, 9 Vet. App. at 519.  Accordingly, an increased 100 
percent disability rating for residuals of a shrapnel wound 
fracture/dislocation of T12 with loss of bowel control is 
warranted.


ORDER

Service connection for left arm cervical radiculopathy is 
granted.

A 100 percent disability rating for a shrapnel wound 
fracture/dislocation of T12 with loss of bowel control is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


